EXHIBIT 99.1 Houston, Texas August 3, 2011 FOR IMMEDIATE RELEASE EARNINGS ATWOOD OCEANICS, INC., a Houston-based international drilling contractor (NYSE: ATW), announced today that the Company earned net income of $75,285,000 or $1.15 per diluted share, on revenues of $162,147,000 for the quarter ended June 30, 2011 compared to net income of $70,611,000 or $1.08 per diluted share on revenues of $159,085,000 for the quarter ended March 31, 2011 and compared to net income of $58,994,000 or $0.91 per diluted share, on revenues of $166,637,000 for the quarter ended June 30, 2010.For the nine months ended June 30, 2011, the Company earned net income of $198,747,000 or $3.04 per diluted share, on revenues of $467,518,000 compared to net income of $192,733,000 or $2.96 per diluted share, on revenues of $489,949,000 for the nine months ended June 30, 2010. Contact: Mark L. Mey (281) 749-7902 FOR THE THREE MONTHS ENDED JUNE 30, 2011 MARCH 31, 2011 JUNE 30, 2010 Revenues $ $ $ Income before Income Taxes Provision for Income Taxes ) ) ) Net Income Earnings per Common Share - Basic Diluted Weighted Average Shares Outstanding - Basic Diluted FOR THE NINE MONTHS ENDED JUNE 30, Revenues $ $ Income before Income Taxes Provision for Income Taxes ) ) Net Income Earnings per Common Share - Basic Diluted Weighted Average Shares Outstanding - Basic Diluted
